DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I in the reply filed on 1/25/2022 is acknowledged. The species requirement mailed 3/11/2022 is withdrawn.

Claims 78 and 81-86 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 1/25/2022.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.


Claims 63-71, 73-77, 79, and 80 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
The amendment filed 1/25/2022 introduces new matter to the claims. Claim 63 was amended to recite “and each of n and m is independently 1-20”. The context of the claim is directed now to oligonucleotides that comprise an “oligonucleotide type comprise (Op)n(Sp)m” where “n and m is independently 1-20”. Applicant has pointed to paragraphs 1371, 1384, and embodiment 140 (paragraph 1794).
None of the paragraphs either separately or considered together provide for the invention now claimed. Paragraph 1371 only provides support where m with no context with n and further not in context with Op chiral nucleotides. Paragraph 1384 only provides for n being 1 and m being 2 in the context of an Op chiral nucleotide. Paragraph 1794 , embodiment 140, provides support for “n and m is independently 1-20” in the context of the (Op)n(Sp)m being specifically being contained in the core of a gapmer structure. The claims as now amended are broader than the support provided by applicants specification as filed.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) s 63-71, 73-77, 79, and 80 is/are rejected under 35 U.S.C. 103 as being unpatentable over Meena et al (US20190106696), in view of Liang et al(US20140011860) and Bennett et al (US2020377946).
Meena et al have taught oligonucleotide compositions characterized by a common base sequence, a common pattern of backbone linkages comprising gapmer structures (wing-core-wing) (See paragraphs 166-178, 182, and 246-258). It has been taught that such oligonucleotides compositions can comprise (Op)(Sp) motifs where Op is achiral, for example.
It has been taught at paragraph 4, “Among other things, the present invention encompasses the recognition that stereorandom oligonucleotide preparations contain a plurality of distinct chemical entities that differ from one another in the stereochemical structure of individual backbone chiral centers within the oligonucleotide chain. Moreover, the present invention encompasses the insight that it is typically unlikely that a stereorandom oligonucleotide preparation will include every possible stereoisomer of the relevant oligonucleotide. Thus, among other things, the present invention provides new chemical entities that are particular stereoisomers of oligonucleotides of interest. That is, the present invention provides substantially pure preparations of single oligonucleotide compounds, where a particular oligonucleotide compound may be defined by its base sequence, its length, its pattern of backbone linkages, and its pattern of backbone chiral centers.”
At paragraph 6 it has been taught “Among other things, the present invention recognizes that properties and activities of an oligonucleotide can be adjusted by optimizing its pattern of backbone chiral centers. In some embodiments, the present invention provides compositions of oligonucleotides, wherein the oligonucleotides have a common pattern of backbone chiral centers which, unexpectedly, greatly enhances the stability and/or biological activity of the oligonucleotides. Paragraph 166 provides similar teaching.
At paragraph 108 it has been taught “Oligonucleotide type: As used herein, the phrase "oligonucleotide type" is used to define an oligonucleotide that has a particular base sequence, pattern of backbone linkages (i.e., pattern of internucleotidic linkage types, for example, phosphate, phosphorothioate, etc), pattern of backbone chiral centers (i.e. pattern of linkage phosphorus stereochemistry (Rp/Sp)), and pattern of backbone phosphorus modifications (e.g., pattern of "-XLR.sup.1" groups in formula I). Oligonucleotides of a common designated "type" are structurally identical to one another.”
At paragraph 109 it has been taught “One of skill in the art will appreciate that synthetic methods of the present invention provide for a degree of control during the synthesis of an oligonucleotide strand such that each nucleotide unit of the oligonucleotide strand can be designed and/or selected in advance to have a particular stereochemistry at the linkage phosphorus and/or a particular modification at the linkage phosphorus, and/or a particular base, and/or a particular sugar. In some embodiments, an oligonucleotide strand is designed and/or selected in advance to have a particular combination of stereocenters at the linkage phosphorus. In some embodiments, an oligonucleotide strand is designed and/or determined to have a particular combination of modifications at the linkage phosphorus. In some embodiments, an oligonucleotide strand is designed and/or selected to have a particular combination of bases. In some embodiments, an oligonucleotide strand is designed and/or selected to have a particular combination of one or more of the above structural characteristics. The present invention provides compositions comprising or consisting of a plurality of oligonucleotide molecules (e.g., chirally controlled oligonucleotide compositions). In some embodiments, all such molecules are of the same type (i.e., are structurally identical to one another). In many embodiments, however, provided compositions comprise a plurality of oligonucleotides of different types, typically in pre-determined relative amounts.”
At paragraph 130, 191, 195, 211, and 212, for example, various gapmers with various modifications are described.
Paragraph 190 and 224, for example, has taught the use of various 2’modifications where the use of the modifications is the same as in the instant invention.
While Meena et al not specifically disclosed a motif of (Op)n(Sp)m where n and m is independently 1-20 it has been suggested. See paragraphs 218-220, and 226 where it has clearly been suggested to include achiral substituents.
Meena have provided ample teachings on gapmer modifications and provide the basis for the limitations of claims 65, 66,73, and 76-78, however the examiner offers Bennett et al (see paragraphs 127, 144, and 146) and Liang et al (see paragraph 237) as further evidence that it was known in the art at the time the application was effectively filed that various modification patterns in gapmers can comprise wings with the same modifications or with different modifications.
It would have been obvious to one in the art to utilize achiral substituents in chiraly controlled oligonucleotides since it has been suggested by Meena et al and further that the number of Sp and Op substituents would comprise independently 1-20 of either of both.
The invention as a whole would therefore have been prima facie obvious to one in the art at the time the invention was effectively filed.





Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN MCGARRY whose telephone number is (571)272-0761. The examiner can normally be reached M-Th/F 9:00-7:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ram Shukla can be reached on 571 272 1600. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SEAN MCGARRY/Primary Examiner, Art Unit 1635